DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
The Examiner acknowledges the receipt of the Remarks and a Declaration filed by the Applicant on January 7, 2022. Claims 3-5 are cancelled. Claim 8 remains withdrawn. Claims 1-2, and 6-7 are pending and are the object of the present Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 7, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 1 is rejected for indefiniteness because it recites “wherein the extracellular matrix-based hydrogel comprises the biphasic calcium phosphate powder in an amount of 15% (w/v)”, however, it is unknown if this amount is based on the total amount of the composition or something else. Thus, the metes and bounds of the claim is unclear and the claim is rejected.  Appropriate clarification is required.  All claims depending from Claim 1 are also rejected.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
A. 	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trojani et al. (Biomaterials 27 (2006), 3256-3264), hereinafter Trojani in view of Christman et al. (US 2014/0178450 A1, Jun. 26, 2014), hereinafter Christman, and Wolf et al. (Biomaterials 33 (2012) 7028- 7038), hereinafter Wolf, and Sohier et al. (Acta Biomaterialia 6 (2010) 2932-2939).
Applicants Claims
	Applicant claims a method for preparing an injectable extracellular matrix-based hydrogel comprising: (i) decellularizing and lyophilizing porcine skin; (ii) digesting the lyophilized decellularized porcine skin with a hydrochloric acid solution containing pepsin to prepare an extracellular matrix-containing homogeneous solution; (iii) adding sodium hydroxide to the extracellular matrix- containing homogeneous solution to prepare an extracellular matrix-based hydrogel; (iv) and mixing the extracellular matrix-based hydrogel with a biphasic calcium phosphate powder to prepare an injectable extracellular matrix-based hydrogel containing biphasic calcium phosphate; wherein the ECM-based hydrogel comprises the BCP powder in an in vivo. 
Determination of the scope and content of the prior art (MPEP 2141.01)
            Trojani is in the field of biocompatible hydrogel, and teaches the mixing of Si-HPMC hydrogel with BCP particles (Materials and methods, Section 2.1). Trojani recites a method wherein the Si-HPMC hydrogel is first prepared prior to addition of BCP to make it easy to manipulate the Si-HPMC in vitro and inject in vivo before addition of the BCP, and then calibrated BCP is added to obtain the synthetic composite (p. 3257, L. Col., 1st paragraph; Materials and methods, Section 2.1). Trojani recites that BCP serves as support for attachment, proliferation and differentiation of stem cells and progenitors (Discussion, 1st paragraph). Thus, Trojani teaches the mixing of the hydrogel with the biphasic calcium phosphate, reading on this sequence of addition instantly claimed in Claim 1.
Ascertainment of the difference between the prior art and the claims 
(MPEP 2141.02)
	Trojani does not teach decellularizing, lyophilizing, and digesting porcine skin with HCl and pepsin to prepare an extracellular matrix solution, and adding NaOH to prepare the hydrogel. Trojani is also silent on the amount of BCP at 15%.
	Christman cures the deficiencies of Trojani regarding the preparation of extracellular matrix solution.  Christman recites that the use of biomaterial that promotes neovascularization and tissue repair on its own would obviate the need for exogenous growth factors, and the difficulties and expense associated with such a combination product [0006]. Christman goes on to cite literature on isolation of ECM of various tissues through decellularization and succeeding acellular stand-alone therapy, which is used to recruit endogenous cells for neovascularization and repair [0083].
Christman teaches hydrogels derived from decellularized extracellular matrices (ECM) which assemble into porous and fibrous scaffolds upon injection in vivo ([0008], Example 3). Christman describes the process of obtaining the injectable skeletal muscle matrix by decellularization of porcine skeletal muscle tissue, afterwhich, the matrix was then lyophilized and milled into a fine particulate ([0099], Example 6), reading on the features of Claim 1. The decellularized matrices were digested with pepsin in hydrochloric acid, filtered then neutralized with sodium hydroxide ([0092], [0099]), Examples 6), and tested for in vivo gelation to ensure that the matrix would be able to gel upon injection ([0103], Example 3-4), reading on Claim 1.  
Regarding the feature of gelation upon implantation in vivo, Christman relates that the invention first provides a liquid form of matrix which assemble into a fibrous scaffold upon injection in vivo [0016]. Christman explicitly describes how the matrix can be injected by high gauge needle, and then at body temperature, the solution forms into a gel ([0046]; Examples 1 and 3; [0103]). 
	Regarding Claim 2, the hydrogel according to Christman can be formulated to be in liquid form at room temperature, typically 20° C. to 25° C., and in gel form at a temperature greater than room temperature or greater than 35° C [0017], and reading on the thermosensitive in vivo therapy, the injectable solution comprising the skeletal muscle ECM is brought up to the desired temperature, concentration and viscosity using PBS/saline; at body temperature, e.g., 36.8° C.±0.7° C., such solution then forms into a gel [0046]. 
Regarding Claim 6, Christman describes the liquid version of skeletal muscle matrix form a porous scaffold upon injection, which promotes cellular infiltration to the damaged area ([0008], [0084], [0108], Example 3).
Regarding Claim 7, Christman recites that a scaffold should mimic this native microenvironment to regenerate tissue [0083]; the injectable extracellular matrix-based hydrogel according to Christman mimics the native biochemical cues, and the resulting hydrogel recruit endogenous cells for neovascularization, repair, and regeneration ([0083], Examples 4-5). Christman teaches the use of bone marrow cells and bone morphogenic proteins, which suggests the application of the method to bone tissue repair ([0068], [0072]). 
Wolf is also in field of injectable hydrogel and supports Christman by teaching the use of porcine skin in lieu of Christman’s skeletal muscle as source of ECM for the hydrogel, thereby reading on this Claim 1 feature. Wolf recites that intact ECM scaffold materials retain numerous molecular constituents found in the native tissue, and that hydrogel formed from enzymatically degraded and solubilized ECM may maintain some of these biological activity (p. 7028, R. Col. 2nd paragraph, p. 7029, L. Col, 1st paragraph). Wolf teaches that dermal ECM hydrogels were characterized by a more dense fiber architecture and greater mechanical integrity than urinary bladder ECM hydrogels, and degraded slower in vivo compared to the urinary bladder matrix hydrogels, showing that ECM hydrogel properties can be varied and partially controlled by the st paragraph). 
	Sohier is in the field of biocompatible hydrogel and cures the deficiency of Trojani with respect to the amount of BCP to use with the hydrogel. Sohier teaches that BCP ceramic particles are incorporated at 15% and 30% (p. 2937, R. col. 1st paragraph); the amount of particles dispersed corresponded to a final apparent volume of 15% and 30% in the composite was calculated from the particle weight/apparent volume ratio related to the total volume of the composites (section 2.3). Sohier teaches that cellular fate within the composites is optimally achieved at 15% particles, because at 30% there appears to be high particle volume ratio that acts as grinding stones during mixing (p. 2935, L. column, 1st paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trojani and Christman and Wolf, and develop a method of preparing an injectable extracellular matrix-based hydrogel comprising ECM in lieu of Si-HPMC as Christman has taught that ECM hydrogel provides an injectable hydrogel that mimics the native biochemical cues, as well as being amenable to minimally invasive, injectable procedures, and can be used as a delivery vehicle combined with cells and/or growth factors. Furthermore Christman has taught the use of bone marrow cells and bone morphogenic proteins, which suggests the application of the method to bone tissue repair ([0068], [0072]). It would also be obvious for a skilled artisan to choose porcine skin which has distinct structural, mechanical, and biologic properties and can be prepared from an intact 
	Trojani and Sohier are in the field of bone tissue repair. Sohier uses composites with BCP hydrogel and bone mesenchymal cells for bone repair (Section 3.1, Table 1). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the 15% BCP of Sohier as a starting concentration to the hydrogel per the method taught by Trojani, and add to the ECM of Christman.  One would have been motivated to do so because Trojani teaches that adding calibrated BCP allows first for the easy manipulation of the hydrogel in vitro and injection in vivo prior to building the composite, with the hydrogel serving as space-holder to prevent granule packing while providing a vehicle for homogenous delivery of cells to the graft site (Discussion, 1st paragraph); the hydrogel help maintain space between the BCP particles, and this inter-particle space favors vascular and cell colonization as well as transmission of body fluid pressure and free diffusion of nutrients (p. 3262, 1st paragraph). One would incorporate 15% BCP for bone tissue repair into the method taught by Trojani because Sohier teaches that cellular fate within the composites is optimally achieved at 15% particles (p. 2935, L. column, 1st paragraph). 

B. 	Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trojani in view of Christman, Wolf, and Bourges et al. (US 9,050,392 B2), hereinafter Bourges.
Applicants Claims
	Applicant claims a method for preparing an injectable extracellular matrix-based hydrogel comprising: (i) decellularizing and lyophilizing porcine skin; (ii) digesting the lyophilized decellularized porcine skin with a hydrochloric acid solution containing pepsin to prepare an extracellular matrix-containing homogeneous solution; (iii) adding sodium hydroxide to the extracellular matrix- containing homogeneous solution to prepare an extracellular matrix-based hydrogel; (iv) and mixing the extracellular matrix-based hydrogel with a biphasic calcium phosphate powder to prepare an injectable extracellular matrix-based hydrogel containing biphasic calcium phosphate; wherein the ECM-based hydrogel comprises the BCP powder in an amount of 15% (w/v); wherein the injectable extracellular matrix-based hydrogel undergoes gelation upon implantation in vivo. 
Determination of the scope and content of the prior art (MPEP 2141.01)
            The teachings of Trojani, Christman and Wolf have been set forth supra.
Ascertainment of the difference between the prior art and the claims 
(MPEP 2141.02)
	Trojani, Christman and Wolf are silent on the amount of BCP at 15%.
	Bourges is in the same hydrogel field and teaches the invention of homogenous hydrogel for injection comprising solid particles (Abstract). Bourges teaches that the solid particles are advantageously BCP granules, which is a known osteoconductor and is widely used as a bone substitute (Col. 5, line 59-67). The amount of solid particles in the hydrogel is advantageously comprised by weight between 15% and 75%, rendering obvious the amount of BCP instantly claimed (Col. 6, lines 4-7). Bourges expressly teaches incorporation of 44% of BCP with a diameter 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trojani and Christman and Wolf with that of Bourges, and use the amount of BCP that Bourges teaches, starting at the minimum 15% BCP and increasing accordingly to use in the method of Trojani, and add to the ECM of Christman. Bourges teaches that using BCP in an amount of 15-75% in a hydrogel is advantageous.  One would have been further motivated to do so because Trojani teaches that adding calibrated BCP allows first for the easy manipulation of the hydrogel in vitro and injection in vivo prior to building the composite, with the hydrogel serving as space-holder to prevent granule packing while providing a vehicle for homogenous delivery of cells to the graft site (Discussion, 1st paragraph); the hydrogel help maintain space between the BCP particles, and this inter-particle space favors vascular and cell colonization as well as transmission of body fluid pressure and free diffusion of nutrients (p. 3262, 1st paragraph). Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Herein, the range taught by Bourges overlaps with the amount instantly claimed. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments and Declaration:
The Decalartion under 37 CFR 1.132 filed 01/07/2022 is insufficient to overcome the rejection of Claims 1-2 and 6-7 based upon 35 U.S.C. 112(b) and 35 U.S.C. 103 as set forth above and in the last Office action because the facts and arguments presented are not germane to the rejection at issue. The Declarant are arguing the difference between ECM-10% BCP and ECM-15% BCP but the arts above do not recite 10% BCP.  Sohier teaches 15% BCP, which the Declarant do not argue. The new art Bourges also comprehends utility of 15-75% BCP as bone substitute components in hydrogel. 
Applicant argues that the ECM-10% BCP does not gel in vivo.  
As already noted above, the rejection renders obvious 15% BCP based on the teachings of Sohier and Bourges, so the argument over its difference over 10% BCP is not germane. Additionally, as previously noted by the Examiner in the last office action, filed 10/12/21, the application is directed towards a method of preparing the injectable extracellular matrix-based hydrogel and the clause indicating that the hydrogel undergoes gelation upon implantation in vivo does not lend patentable weight to claims directed to the process of making the hydrogel because the language does not result in a manipulative difference in the method steps when compared to the prior art 
Applicant recites that ECM-15% BCP is most stable.
The Examiner notes that "most stable" is a relative term. Applicant bears the burden to explain the data and their significance, and why the results are unexpected or unobvious. Additionally, the Sohier and Bourges arts relied upon teaches 15% BCP, which renders this amount obvious.

	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616